Title: From James Madison to George Joy, 21 November 1821
From: Madison, James
To: Joy, George


                
                    Dear Sir
                    Montpellier Novr. 21. 1821
                
                I have not forgotten your favor of Feby. last, tho’ I am so tardy in acknowledging it. The truth is, I find as generally happens, that age is daily increasing my disinclination to use the pen, as it possibly may, tho’ I am less sensible of it, an inclination for the other mode of communicating our thoughts. I might find an apology also, in a very afflicting fever of the typhoid character which has been constantly in my family for a year past, and from which I did not escape myself. I should nevertheless have not failed to answer that part of your letter which called for my aid in procuring (for I did not possess) a Newspaper Copy of your “Conciliator,[”] if I could have procured one. I give you the answer of Mr. Gales to my application on the subject in his own words. “I much regret that it is wholly out of my power to oblige Mr Joy. Admiral Cockburn, when he paid his respects to us, took care to leave us no spare copies of the National Intelligencer, having burnt them with the few books I had at that time collected.” In writing to Mr. Gales I took occasion to hand over to him the newspapers you were so good as to send me. Whether he republished any thing from them, I can not say. If he did not, it was probably owing to the crowd of matte⟨r⟩ which his paper experiences, and to the decreasing interest taken by his readers in what occurs abroad, as the importance increases in their eyes of what occurs at home. Heretofore every incident in the great nations of Europe, especially in G.B. awakened a lively curiosity in the public here: and this tendency still exists in a considerable degree. It is however becoming less & less; as on the other hand, what passes here is understood to be more & more an object of attention abroad. This is a natural consequence of the change going on in the relative growth of this Country. If it should continue to prosper till it reaches a population, which self love predicts, of 60 or 70 millions, the scene will be reversed; and the eyes of England will be as much turned toward the U.S. as the eyes of the latter have been towards her and their eyes as little towards her, as hers have been towards them. This is a light in which the people of G.B. are too proud to view the future; and the people of this country too—vain—if that be the epithet, not to regard it.
                I did not send Mr. Gales the newspapers without looking over the speech of your nephew in one of them. I will not say that your criticisms might not have improved it; but it is a specimen of talents which promise to do well without your or any other aid. I can say nothing of the work of Mr. Tudor, not having had an oppy. of looking into it. From the general commendations bestowed on it, and the literary reputation of the Author, I can not doubt that it merits all you say of it.
                
                We had a very wet harvest, throughout a great portion of our Wheat Country, as appears to have been the case in G.B. There is a surplus here however which would gladly supply the deficiency there; and the supply would be as welcome there I presume as here if the question were to be decided by the manufacturers, instead agriculturists. Whilst the prohibitory laws continue, the effect must be an increase of ploughs on that side, and of looms on this. With a tender of my respects and my best wishes I remain your friend & servt.
                
                    J.M
                
            